DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding Interview Request, regretfully the examiner sent the response to the request to a different email address as in indicated in the email communication to the applicant (see email communication on 11/30/20 and 11/3/20).

Applicant’s arguments, see pages 9-13, filed 11/23/20, with respect to claims 1 and 25 have been fully considered and are persuasive.  The rejection of claims 1 and 25 and all dependent claims thereof has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 7, 9 and 13-26 are allowed.
The following is an examiner’s statement of reasons for allowance: see prosecution record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 






PMN
January 8, 2021
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422